Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
“receiving metadata associated with a content item, wherein the received metadata comprises checksum data and index data; 
determining, based on a difference between the checksum data and reference checksum data associated with a reference content item associated with the content item, an issue associated with one or more segments of the content item; 
determining, based on the index data and reference index data associated with the reference content item, one or more reference segments of the reference content item that correspond to the one or more segments of the content item; and 
sending, to a user device, at least the one or more reference segments of the reference content item and at least a portion of the received metadata” such as required by Claim 1.
“sending, by a computing device to a user device, metadata associated with a content item, wherein the metadata comprises checksum data and index data;
receiving reference metadata associated with a reference content item associated with the content item, wherein the reference content item comprises a verified copy of the content item;


generating, based on replacing the one or more segments of the content item that are damaged or missing with the received one or more reference segments of the reference content item, a repaired content item;
generating repair metadata associated with the repaired content item;
determining that at least a portion of the repair metadata matches at least a portion of the reference metadata; and causing output of the repaired content item.” such as required by Claim 8.
“storing, by a computing device, a content item;
receiving a request for playback of the content item;
sending, to a user device, after the request for playback, metadata associated with the content item, wherein the metadata comprises checksum data and index data; 
receiving reference metadata associated with a reference content item;
receiving one or more reference segments of the reference content item corresponding to one or more segments of the content item that are damaged;
generating, based on the reference metadata and based on replacing the one or more segments of the content item that are damaged with the received one or more reference segments of the reference content item, a repaired content item; and causing output of the repaired content item at the user device.” such as required by Claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2152